IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,557-01


                     EX PARTE ROBERT LEE ADAMS, JR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. W13412-1 IN THE 355TH DISTRICT COURT
                             FROM HOOD COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of continuous sexual abuse of a child and sentenced to ninety-nine

years’ imprisonment. The Second Court of Appeals affirmed his conviction. Adams v. State, No.

02-18-00147-CR (Tex. App.—Ft. Worth July 26, 2018)(not designated for publication). Applicant

filed this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel failed to timely inform Applicant that he had a

right to file a pro se petition for discretionary review. Based on the record, the trial court has

determined that appellate counsel’s performance was deficient and that Applicant would have timely

filed a petition for discretionary review but for counsel’s deficient performance.
                                                                                                  2

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).          Applicant may file an out-of-time petition for

discretionary review of the judgment of the Second Court of Appeals in cause number 02-18-00147-

CR. Should Applicant decide to file a petition for discretionary review, he must file it with this

Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:            February 12, 2020
Do not publish